 In the Matterof STOKELY BROTHERS & COMPANY, INC. AND VANCAMPS, INC.andFEDERAL LABOR UNION No.21752AFFILIATED WITHA. F.OFL.IntheMatter of STOKELY BROTHERS & COMPANY, INC. AND VANCAMP'S, INC.andAMALGAMATED ASSOCIATION OF IRON, STEEL&TINWORKERS OF NORTH AMERICA, LOCALNo. 1473,AFFILIATED WITH THEC. I. O.In the Matter of STOKELY BROTHERS & COMPANY, INC. AND VANCAMP'S, INC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, STABLEMEN AND HELPERS OF AMERICA, LOCAL UNION135, AFFILIATED WITH A. F. OF L.Cases Nos. R-1382, R-43 )83,and R-1384,respectivelySECOND AMENDMENT TO DIRECTION OF ELECTIONS-October 19, 1939On October 4, 1939,the NationalLaborRelations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled matter.'On October 11, 1939, the Board issued anAmendment to the Direction of Elections.2The Direction of Elec-tions, as amended,directed that elections by secret ballot be conductedwithin fifteen(15) days from the date of the Direction issued onOctober 4,1939, among those employees of Van Camp's,Inc.,whofallwithin the groups described below :1.All truck drivers whose names appear onVan Camp'sMarch 4,1939, pay roll,including those who did not work during such pay-roll period because they were ill or on vacation,and those who werethen or have since been temporarily laid off, but excluding those whohave since quit or been discharged for cause,to determine whetherthey desire to be represented by International Brotherhood of Team-sters,Chauffeurs,Stablemen and Helpers of America,Local 135,affiliated with the American Federation of Labor, orby Amalga-mated Association of Iron, Steel&Tin Workers of North America,Local No. 1473,affiliatedwith the Congress of Industrial Organiza-tions, for the purposes of collective bargaining,or by neither.'15 N.L. R. B. 872.215 N.L. R. B. 889.16 N. L. R. B., No, 18.163 164DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.All seasonal employees at Van Camp's Martinsville, Indiana,plant, exclusive of those in a supervisory capacity, whose names ap-pear on Van Camp's last regular pay roll next preceding the date ofthis Direction, including seasonal employees who did not work dur-ing such pay-roll period because they were ill, and seasonal em-ployees who were then or have since been temporarily laid off, butexcluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented for purposes of col-lective bargaining by Federal Labor Union No. 21752, affiliated withthe' American Federation of Labor, or by Amalgamated Associationof Iron, Steel and Tin Workers of North America, Local No. 1473,affiliatedwith the Congress of Industrial Organizations, or byneither.The Board, having been advised. by the Regional Director for theEleventh Region that a postponement of the election directed amongseasonal employees at Van Camp's Inc., Martinsville plant is desir-able to permit an investigation of various questions raised concern-ing the election, hereby further amends its Direction of Elections, asamended, by striking therefrom the words "elections -by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection" and substituting therefor the words "an election by secretballot shall be conducted within fifteen (15) days from the date ofthis Direction ainolig those employees of Van Camp's, Inc. describedin paragraph 1 below, and an election by secret ballot shall be con-ducted within twenty-five (25) days from the date of this Directionamong the employees of Van Camp's, Inc. described in paragraph 2below," and by' striking the words ""among those employees of VanCamp's, Inc. who fall within the groups below," and by placing acolon instead of a comma after the words "of said Rules and Regu-lations."